DETAILED ACTION



Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections

Claim 6 is objected to because of the following informality: in line 6 “molecule” should be – molecular – (see line 7 of the claim). 

Appropriate correction is required.




Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Note that dependent claims will have the deficiencies of base and intervening claims.


Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application: 
Claims 1-10 are for “[a] method of detecting a state of a membrane in a cell of a nanopore . . . .”  Claims 11-20 are for “[a] system for detecting a state of a membrane in a cell of a nanopore . . . . “  However, as far as the Examiner can ascertain, the entire originally filed specification and drawings of the instant application and the disclosures of the parent applications only refer to lipid (bilayer) membranes.  As Applicant is surely aware, there are many types of membrane materials, organic and inorganic, with lipid membranes being just one type.  For example, here is the CPC classification for membranes based on composition


    PNG
    media_image1.png
    1422
    973
    media_image1.png
    Greyscale
   
	There is nothing in Applicant’s disclosure suggesting that Applicant’s claimed method and system were intended for or could even be used with membranes other than lipid (bilayer) membranes, such as membranes made of carbon, metal, oxides, rubber or any number of polymers, such as a polyurethane.  
	Thus, to the extent that claims 1-20 encompass membranes other than lipid membranes, they introduce new matter into the disclosure relative to the parent applications, so that the instant application should be recategorized by Applicant as a continuation-in-part of parent application 16/260387, rather than as a continuation.  See MPEP 211.05 section I.B.      



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 6 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claims 6 and 16 what is meant by “two molecule layers” and “two molecular layers”?



Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,648,016 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 10,648,016 B2 meets all of the limitations of claim 1 of the instant application.


Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,648,016 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of U.S. Patent No. 10,648,016 B2 meets all of the limitations of claim 2 of the instant application.


Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,648,016 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 3 of U.S. Patent No. 10,648,016 B2 meets all of the limitations of claim 3 of the instant application.

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,648,016 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 4 of U.S. Patent No. 10,648,016 B2 meets all of the limitations of claim 4 of the instant application.

Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,648,016 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 5 of U.S. Patent No. 10,648,016 B2 meets all of the limitations of claim 5 of the instant application.


Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,648,016 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 6 of U.S. Patent No. 10,648,016 B2 meets all of the limitations of claim 6 of the instant application.


Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,648,016 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 6 of U.S. Patent No. 10,648,016 B2 meets all of the limitations of claim 7 of the instant application.


Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,648,016 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 7 of U.S. Patent No. 10,648,016 B2 meets all of the limitations of claim 8 of the instant application.


Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,648,016 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 8 of U.S. Patent No. 10,648,016 B2 meets all of the limitations of claim 9 of the instant application.


Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,648,016 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 10 of U.S. Patent No. 10,648,016 B2 meets all of the limitations of claim 10 of the instant application.


Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,648,016 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because 
claim 10 of U.S. Patent No. 10,648,016 B2 meets all of the limitations of claim 11 of the instant application.

Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,648,016 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 11 of U.S. Patent No. 10,648,016 B2 meets all of the limitations of claim 12 of the instant application.

Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,648,016 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because 
claim 12 of U.S. Patent No. 10,648,016 B2 meets all of the limitations of claim 13 of the instant application.


Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,648,016 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because 
claim 13 of U.S. Patent No. 10,648,016 B2 meets all of the limitations of claim 14 of the instant application.

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,648,016 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because 
claim 14 of U.S. Patent No. 10,648,016 B2 meets all of the limitations of claim 15 of the instant application.


Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,648,016 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because 
claim 11 of U.S. Patent No. 10,648,016 B2 meets all of the limitations of claim 16 of the instant application.

Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,648,016 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because 
claim 15 of U.S. Patent No. 10,648,016 B2 meets all of the limitations of claim 17 of the instant application.

Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,648,016 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 16 of U.S. Patent No. 10,648,016 B2 meets all of the limitations of claim 18 of the instant application.

Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,648,016 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because 
claim 17 of U.S. Patent No. 10,648,016 B2 meets all of the limitations of claim 19 of the instant application.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 10,648,016 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because 
claim 20 of U.S. Patent No. 10,648,016 B2 meets all of the limitations of claim 20 of the instant application.



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 11 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  Maney et al. US 10,126,272 B2 (hereafter “Maney”).

Addressing claim 11, Maney discloses a system for detecting a state of a membrane in a cell of a nanopore based sequencing chip (see Figures 25 and 2), comprising: 
a capacitor (2208 or 2210; Figure 22); 
a working electrode electrically coupled to the capacitor (

    PNG
    media_image2.png
    822
    787
    media_image2.png
    Greyscale

Note: (1)

    PNG
    media_image3.png
    72
    363
    media_image3.png
    Greyscale

(see col. 15:1-4)
, and
(2) capacitor 2208 is coupled to the working electrode through switches 2218 and 2224, and capacitor 2210 is coupled to the working electrode through switches 2222 and 2224.); 
a counter electrode (

    PNG
    media_image4.png
    822
    787
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    750
    744
    media_image5.png
    Greyscale

); 
a surface configured to support a membrane between the working electrode and the counter electrode (this surface may be inferred from annotated Figure 1 below

    PNG
    media_image6.png
    692
    709
    media_image6.png
    Greyscale
 


) such that the membrane is electrically coupled with the capacitor (as may be seen from Figure 22 below the membrane is electrically coupled with the capacitor (2208 or 2210) through the working electrode and switches 2224 and 2218 or 2222.


);
an alternating current (AC) voltage source configured to apply an AC voltage to the counter electrode (note 2240 in Figure 22 and the following

    PNG
    media_image7.png
    103
    414
    media_image7.png
    Greyscale

See col. 23:21-25.
), wherein the AC voltage alternates between a first voltage and a second voltage (note the following

    PNG
    media_image8.png
    271
    432
    media_image8.png
    Greyscale

(see col. 23:21-34) and 

    PNG
    media_image9.png
    752
    1110
    media_image9.png
    Greyscale

); 
an analog measurement circuitry (112;

    PNG
    media_image10.png
    686
    680
    media_image10.png
    Greyscale

) configured to periodically sample a voltage across the capacitor (

    PNG
    media_image11.png
    81
    442
    media_image11.png
    Greyscale

(see col. 14:23-26)
); and 
a processor or a circuitry (2504; Figure 25) configured to: 
determine a change in the sampled voltage across the capacitor in response to a monitoring signal, wherein the monitoring signal is a change in the AC voltage with a magnitude that is less than the difference between the first voltage and the second voltage (for this limitation note the following

    PNG
    media_image12.png
    736
    861
    media_image12.png
    Greyscale

Also see col. 23:21-56, especially lines 42-56.)
; and
detect a state of the membrane based on the determined change in the sampled voltage across the capacitor in response to the monitoring signal (note 2506 and 2508 in Figure 25.  Also see col. 34:36-55).



	Addressing claim 12, for the additional limitation of this claim see Figure 24 noting monitoring signal 2408 relative to the first voltage and second voltage of signal 2402.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, 10-12, and 20 are rejected under 35 U.S.C. 102 (a)(1) as anticipated by Goldstein et al., “CMOS Low Current Measurement System for Biomedical Applications,” IEEE Transactions on Biomedical Circuits and Systems, vol. 6, no. 2, April 2012 (“Goldstein”)   or, in the alternative, under 35 U.S.C. 103  as obvious over Goldstein in view of NováK et al., “BLM Analyzer: a software tool for experiments on planar bilayers,” Biotechniques vol. 42, no. 3, 2007, pp. 335-341 (“NováK”), Polak et al., “System for Measuring Planar Lipid Bilayer Properties,” J. Membrane Biol. (2012) 245:025-032 (“Polak”), and dissertation entitled “Bilayer Lipid Membrane (BLM) Integration into Microfluidic Platforms with Application Toward BLM-Based Biosensors,” by Louis Hromada, Jr. Graduate School of the University of Maryland, College Park, 2007 (“Hromada, Jr.).



Addressing claim 1, Goldstein discloses a method of detecting a lipid bilayer membrane formed in a cell of a nanopore based sequencing chip (see the second full paragraph of I. Introduction on page 111), comprising: 
applying an alternating current (AC) voltage across a lipid membrane disposed between a working electrode and a counter electrode (for the lipid membrane disposed between a working electrode and a counter electrode see Figure 1 noting especially “Ag/AgCl electrodes” and the bilayer therebetween.  Also see Figure 17(a) wherein the “Iin Electrode” is being construed as the counter electrode, and the “Experimental Ground Electrode” is being construed as the working electrode, as it is the electrode at which the measurement signal originates (Figure 2).  For applying an AC voltage see 
Figure 17(b) and in C. Measuring the Electrophysiological Properties of a Planar Lipid Bilayer on page 117, “In order to characterize the bilayer, square and triangular stimulus voltage signals, shown in the top of Fig. 17(b), from an external function generator, were applied . . . “), the lipid membrane (note “bilayer” in Figure 1 and see the last paragraph on page 111.  Also see Figure 17(a).) electrically coupled with a capacitor (note “CF” in Figure 2 and the phrase “where CF is the chosen integration capacitor” adjacent equation (1) on page 113), wherein the AC voltage alternates between a first voltage and a second voltage (see Figure 17(b));
periodically sampling a voltage across the capacitor (see Figure 2, noting especially in the accompanying caption, “and the input current is converted to an output voltage…” and “The low-pass filter is used to filter out high frequency noise that is higher than the selected sampling frequency.[italicizing by the Examiner]”  Also, in II. System Overview – A. Architecture on page 112, “Finally, the signal passes through an output buffer that is capable of driving the output pad loaded by an external ADC.”); 
determining a change in the sampled voltage across the integrating capacitor in response 10 to an intermediate change in the AC voltage (see Figure 17(b).  Note that the measured current is converted to voltage.  See again the Figure 2, noting especially in the accompanying caption, “and the input current is converted to an output voltage…”, and on page 113,

    PNG
    media_image13.png
    228
    491
    media_image13.png
    Greyscale


 ); and 
detecting that the lipid membrane comprises a lipid bilayer based on the determined change in the sampled voltage across the capacitor in response to the change in the AC voltage (implied by the Figure 17 caption, “From the recorded signals, the specific capacitance of the lipid bilayer was calculated as 1.0495 µF/cm2 and the specific resistance as 1.7365 MΩcm2, which is consistent with the reported properties of the black lipid membrane [29].[italicizing by the Examiner]”).
	While the Examiner believes that determining whether a lipid bilayer has been formed, as disclosed in Goldstein, is a type of detecting the state of the lipid membrane (it is one of the states in claim 7) the Examiner will also make an obviousness rejection if the phrase “detecting a state” is meant to have a different interpretation, such as, detecting a state from one of several possible states.
	As shown by NováK it was known at the time of the effective filing date of the application that electrical measurement across the lipid membrane could be used to detect one of three states of the lipid membrane: “(i) no membrane, (ii) membrane formation, and (iii) membrane stable.”  See the first paragraph of Software Description on page 338.  It will be noted that NováK also discloses using an AC stimulus voltage for the detecting.  See Figure 1 and the first paragraph of Principle of Measurement on page 326.  Polak shows that it was also known at the time of the effective filing date of the application that electrical measurement across the lipid membrane could be used to detect whether multiple layers, rather a planar bilayer, or no membrane has been formed.  See the last paragraph in the first column on page 626.  It will be noted that Polak also discloses that the stimulus voltage for the detecting could be “pulses, linear rising signals, sinusoids or triangular signals.”  See again the last paragraph in the first column on page 626, bridging to the second column.  Hromada, Jr. discloses monitoring bilayer membrane (BLM) formation with a triangular waveform stimulus.  Successful BLM formation, no BLM formation, or a popped BLM  (understood by the Examiner to mean ruptured BLM) can be determined by comparing measured electrical signal to thresholds.  See bottom of page 29, bridging to page 30, and page 68.    
	So, in light of NováK, Polack, and Hromada, Jr. it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to also include additional predetermined thresholds for comparison to the change in the sampled voltage across the integrating capacitor (in addition to the implied threshold value in Goldstein for successful lipid bilayer membrane formation  (Figure 17 caption, “From the recorded signals, the specific capacitance of the lipid bilayer was calculated as 1.0495 µF/cm2 and the specific resistance as 1.7365 MΩcm2, which is consistent with the reported properties of the black lipid membrane [29].[italicizing by the Examiner]”) because this will make the method of Goldstein more useful as it would allow the method to better characterize the resulting membrane.  That is, instead of indicating either that a lipid bilayer membrane was successfully formed or was not successfully formed, with the additional threshold for comparisons the method could indicate whether a lipid bilayer membrane was successfully formed, that the successfully formed membrane is stable, no membrane was formed, a multilayer membrane was formed, or the membrane ruptured. 


Addressing claim 2, for the additional limitation of this claim note that in Figure 17(b) of Goldstein the change in AC voltage occurs between a positive AC voltage magnitude and a negative voltage magnitude.


Addressing claim 10, since the method of Goldstein as modified by NováK, Polak, and Hromada, Jr. is to detect a state of the lipid bilayer membrane, such as whether a lipid bilayer membrane was successfully formed, no membrane was formed, a multilayer membrane was formed, or the membrane ruptured, once the state has been detected, such as that the membrane has ruptured, it would have been obvious to one of ordinary skill in the art at the time of effective filing date of the application to disable further electrical stimuli as the goal of the method has been already accomplished.  A switch is well-established means for opening an electrical circuit.



Addressing claim 11, Goldstein discloses a system for detecting a lipid bilayer formed in a cell of a nanopore based sequencing chip (see the second full paragraph of I. Introduction on page 111, and  Figures 1 and 17(a)), comprising: 
an capacitor  (note “CF” in Figure 2 and the phrase “where CF is the chosen integration capacitor” adjacent equation (1) on page 113); 
Attorney Docket No. GENIP037 25 PATENTa working electrode coupled to the capacitor (see Figure 17(a) wherein the “Iin Electrode” is being construed as the counter electrode, and the “Experimental Ground Electrode” is being construed as the working electrode, as it is the electrode at which the measurement signal originates (Figure 2)); 
a counter electrode (see Figure 17(a) wherein the “Iin Electrode” is being construed as the counter electrode, and the “Experimental Ground Electrode” is being construed as the working electrode, as it is the electrode at which the measurement signal originates (Figure 2));
a surface configured to support a lipid membrane between the working electrode and the counter electrode such that the lipid membrane is electrically coupled with the  capacitor (see Figures 1 and 17(a)); 
an alternating current (AC) voltage source that applies an AC voltage to the counter 5 electrode  (“The external DAC for supplying bias voltages and Vcmd  was an AD5668.”  See page 116.  Also see Figure 17(b).); 
an analog measurement circuit (analog-to-digital converter (ADC)) configured to periodically sample a voltage across the capacitor (Figure 2 and on page 112, “Finally, the signal passes through an output buffer that is capable of driving the output pad loaded by an external ADC.”  Also, on page 116, “The external ADC, an Analog Devices AD7685, features 16 bits of resolution and 250 kSPS.”); and 
a processor or a circuitry configured to: 
determine a change in the sampled voltage across the capacitor in 10 response to a change in the AC voltage; and 
detect that the lipid membrane comprises a lipid bilayer based on the determined change in the sampled voltage across the capacitor in response to the change in the AC voltage  (this processor or circuitry is implied by C. Measuring the Electrophysiological Properties of a Planar Lipid Bilayer on page 117, especially, “From the recorded signals, the specific capacitance of the lipid bilayer was calculated as 1.0495 µF/cm2 and the specific resistance as 1.7365 MΩcm2, which is consistent with the reported properties of the black lipid membrane [29].”  Also, see Figure 9 noting especial “PC or Laptop”.).
While the Examiner believes that determining whether a lipid bilayer has been formed, as disclosed in Goldstein, is a type of detecting the state of the lipid membrane (it is one of the states in claim 7) the Examiner will also make an obviousness rejection if the phrase “detect a state” is meant to have a different interpretation, such as, detecting a state from one of several possible states.
	As shown by NováK it was known at the time of the effective filing date of the application that electrical measurement across the lipid membrane could be used to detect one of three states of the lipid membrane: “(i) no membrane, (ii) membrane formation, and (iii) membrane stable.”  See the first paragraph of Software Description on page 338.  It will be noted that NováK also discloses using an AC stimulus voltage for the detecting.  See Figure 1 and the first paragraph of Principle of Measurement on page 326.  Polak shows that it was also known at the time of the effective filing date of the application that electrical measurement across the lipid membrane could be used to detect whether multiple layers, rather a planar bilayer, or no membrane has been formed.  See the last paragraph in the first column on page 626.  It will be noted that Polak also discloses that the stimulus voltage for the detecting could be “pulses, linear rising signals, sinusoids or triangular signals.”  See again the last paragraph in the first column on page 626, bridging to the second column.  Hromada, Jr. discloses monitoring bilayer membrane (BLM) formation with a triangular waveform stimulus.  Successful BLM formation, no BLM formation, or a popped BLM  (understood by the Examiner to mean ruptured BLM) can be determined by comparing measured electrical signal to thresholds.  See bottom of page 29, bridging to page 30, and page 68.    
So, in light of NováK, Polack, and Hromada, Jr. it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have the processor or circuitry also include additional predetermined thresholds for comparison to the change in the sampled voltage across the integrating capacitor (in addition to the implied threshold value in Goldstein for successful lipid bilayer membrane formation  (Figure 17 caption, “From the recorded signals, the specific capacitance of the lipid bilayer was calculated as 1.0495 µF/cm2 and the specific resistance as 1.7365 MΩcm2, which is consistent with the reported properties of the black lipid membrane [29].[italicizing by the Examiner]”) because this will make the system of Goldstein more useful as it would allow the system to better characterize the resulting membrane.  That is, instead of just indicating either that a lipid bilayer membrane was successfully formed or was not successfully formed, with the additional thresholds for comparisons the system could indicate whether a lipid bilayer membrane was successfully formed, the formed membraned is stable, no membrane was formed, a multilayer membrane was formed, or the membrane ruptured.



Addressing claim 12, for the additional limitation of this claim note that in Figure 17(b) of Goldstein the change in AC voltage occurs between a positive AC voltage magnitude and a negative voltage magnitude.



Addressing claim 20, since the system of Goldstein as modified by NováK, Polak, and Hromada, Jr. is configured to detect a state of the lipid bilayer membrane, such as whether a lipid bilayer membrane was successfully formed, no membrane was formed, a multilayer membrane was formed, or the membrane ruptured, once the state has been detected, such as that the membrane has ruptured, it would have been obvious to one of ordinary skill in the art at the time of effective filing date of the application to disable further electrical stimuli as the goal of the method has been already accomplished.  A switch is well-established means for opening an electrical circuit.




Claims 3-6, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein in view of NováK, Polak, and Hromada, Jr. as applied to claims 1, 2, 10-12, and 20 above, and further in view of article by the Krantz Lab at the University of California, Berkeley, entitled, “Planar lipid electrophysiology” (“Krantz Lab”).

Addressing claims 3 and 4, Goldstein as modified by NováK, Polak, and Hromada, Jr., though, does not provide details on the detecting step other than to indicate that, “The bilayer can be modeled electrically as an RC parallel circuit.”  See the second column on page 117.  So Goldstein does not disclose the step of determining the change in the sampled voltage 15 across the integrating capacitor in response to the change in the AC voltage when the AC voltage changes from a positive phase to a negative phase or when the AC voltage changes from a negative phase to a positive phase.  Goldstein also does not disclose determining the change in the sampled voltage across the integrating capacitor in response to the change in the AC voltage when the AC voltage 20 changes from a positive phase to a negative phase or when the AC voltage changes from a negative phase to a positive phase, and wherein an AC positive phase comprises a positive square wave and an AC negative phase comprises a negative square wave.
	However, as shown by Krantz Lab it was known at the time of the invention, when using a triangular stimulus voltage to determine the capacitance of a planar lipid bilayer, to determine the change in the sampled voltage 15 in response to the change in the AC voltage when the AC voltage changes from a positive phase to a negative phase or when the AC voltage changes from a negative phase to a positive phase, and further determine the change in the sampled voltage in response to the change in the AC voltage when the AC voltage 20 changes from a positive phase to a negative phase or when the AC voltage changes from a negative phase to a positive phase, and wherein an AC positive phase comprises a positive square wave and an AC negative phase comprises a negative square wave.  See in Krantz Lab Capacitance test.
	Thus, in light of Krantz Lab it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to include performing in the method of Goldstein the determining steps as set forth in claims 3 and 4 because (1) Goldstein discloses using a triangular stimulus AC voltage that has a positive phase and a negative phase, and which results in an output signal having a phase with a AC positive square wave and a phase with a negative square wave (see Figure 17(b) and C. Measuring the Electrophysiological Properties of a Planar Lipid Bilayer  on 
page 117), and (2) as disclosed by Krantz Lab these determining steps would be “[a] convenient way to go about measuring membrane capacitance”.



Addressing claim 5, for the additional limitation of this claim note that in Figure 17(b) of Goldstein the change in AC voltage occurs between a positive AC voltage magnitude and a negative voltage magnitude.


Addressing claim 6, as stated in the rejection of underlying claim 1 above, 
So, in light of NováK, Polack, and Hromada, Jr. it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to also include additional predetermined thresholds for comparison to the change in the sampled voltage across the integrating capacitor (in addition to the implied threshold value in Goldstein for successful lipid bilayer membrane formation  (Figure 17 caption, “From the recorded signals, the specific capacitance of the lipid bilayer was calculated as 1.0495 µF/cm2 and the specific resistance as 1.7365 MΩcm2, which is consistent with the reported properties of the black lipid membrane [29].[italicizing by the Examiner]”) because this will make the method of Goldstein more useful as it allows it to better characterize the resulting membrane.  That is, instead of indicating either that a lipid bilayer membrane was successfully formed or was not successfully formed, with the additional threshold for comparisons the method could indicate whether a lipid bilayer membrane was successfully formed, no membrane was formed, a multilayer membrane was formed, or the membrane ruptured. 


Addressing claims 15 and 16, Goldstein as modified by NováK, Polak, and Hromada, Jr., though, does not provide details on the detecting step other than to indicate that, “The bilayer can be modeled electrically as an RC parallel circuit.”  See the second column on page 117.  So Goldstein does not disclose the step of determining the change in the sampled voltage 15 across the integrating capacitor in response to the change in the AC voltage when the AC voltage changes from a positive phase to a negative phase or when the AC voltage changes from a negative phase to a positive phase.  Goldstein also does not disclose determining the change in the sampled voltage across the integrating capacitor in response to the change in the AC voltage when the AC voltage 20 changes from a positive phase to a negative phase or when the AC voltage changes from a negative phase to a positive phase, and wherein an AC positive phase comprises a positive square wave and an AC negative phase comprises a negative square wave.
	However, as shown by Krantz Lab it was known at the time of the invention, when using a triangular stimulus voltage to determine the capacitance of a planar lipid bilayer, to determine the change in the sampled voltage 15 in response to the change in the AC voltage when the AC voltage changes from a positive phase to a negative phase or when the AC voltage changes from a negative phase to a positive phase, and further determine the change in the sampled voltage in response to the change in the AC voltage when the AC voltage 20 changes from a positive phase to a negative phase or when the AC voltage changes from a negative phase to a positive phase, and wherein an AC positive phase comprises a positive square wave and an AC negative phase comprises a negative square wave.  See in Krantz Lab Capacitance test.
	Thus, in light of Krantz Lab it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have the processor or circuitry be further configured to include performing in the method of Goldstein the determining steps as set forth in claims 15 and 16 because (1) Goldstein discloses using a triangular stimulus AC voltage that has a positive phase and a negative phase, and which results in an output signal having a phase with a AC positive square wave and a phase with a negative square wave (see Figure 17(b) and C. Measuring the Electrophysiological Properties of a Planar Lipid Bilayer  on page 117), and (2) as disclosed by Krantz Lab these determining steps  would be “[a] convenient way to go about measuring membrane capacitance”. 



Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Maney.

Addressing claim 1, Maney discloses a system for detecting a state of a membrane in a cell of a nanopore based sequencing chip (see Figures 25 and 2), comprising: 
a capacitor (2208 or 2210; Figure 22); 
a working electrode electrically coupled to the capacitor (

    PNG
    media_image2.png
    822
    787
    media_image2.png
    Greyscale

Note: (1)

    PNG
    media_image3.png
    72
    363
    media_image3.png
    Greyscale

(see col. 15:1-4)
, and
(2) capacitor 2208 is coupled to the working electrode through switches 2218 and 2224, and capacitor 2210 is coupled to the working electrode through switches 2222 and 2224.); 
a counter electrode (

    PNG
    media_image4.png
    822
    787
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    750
    744
    media_image5.png
    Greyscale

); 
a surface configured to support a membrane between the working electrode and the counter electrode (this surface may be inferred from annotated Figure 1 below

    PNG
    media_image6.png
    692
    709
    media_image6.png
    Greyscale
 


) such that the membrane is electrically coupled with the capacitor (as may be seen from Figure 22 below the membrane is electrically coupled with the capacitor (2208 or 2210) through the working electrode and switches 2224 and 2218 or 2222.


);
an alternating current (AC) voltage source configured to apply an AC voltage to the counter electrode (note 2240 in Figure 22 and the following

    PNG
    media_image7.png
    103
    414
    media_image7.png
    Greyscale

See col. 23:21-25.
), wherein the AC voltage alternates between a first voltage and a second voltage (note the following

    PNG
    media_image8.png
    271
    432
    media_image8.png
    Greyscale

(see col. 23:21-34) and 

    PNG
    media_image9.png
    752
    1110
    media_image9.png
    Greyscale

); 
an analog measurement circuitry (112;

    PNG
    media_image10.png
    686
    680
    media_image10.png
    Greyscale

) configured to periodically sample a voltage across the capacitor (

    PNG
    media_image11.png
    81
    442
    media_image11.png
    Greyscale

(see col. 14:23-26)
); and 
a processor or a circuitry (2504; Figure 25) configured to: 
determine a change in the sampled voltage across the capacitor in response to a monitoring signal, wherein the monitoring signal is a change in the AC voltage with a magnitude that is less than the difference between the first voltage and the second voltage (for this limitation note the following

    PNG
    media_image12.png
    736
    861
    media_image12.png
    Greyscale

Also see col. 23:21-56, especially lines 42-56.)
; and
detect a state of the membrane based on the determined change in the sampled voltage across the capacitor in response to the monitoring signal (note 2506 and 2508 in Figure 25.  Also see col. 34:36-55).
	Although Maney does not explicitly recite performing the steps set forth in 
claim 1, since the system of Maney as just described is configured to perform these steps it in order to detect a state of a membrane in a cell of a nanopore based sequencing chip, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to perform the steps of claim 1 as they are just using the system of Maney as intended.  
	

Addressing claim 2, for the additional limitation of this claim see Figure 24 noting monitoring signal 2408 relative to the first voltage and second voltage of signal 2402.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/ALEXANDER S NOGUEROLA/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        October 21, 2021